Gilchrist, O. J.
In many cases the opinion of a witness, as it is sometimes called, or the judgment of a witness, must be taken as evidence, on account of the difficulty, from the nature of the case, in procuring more positive and accurate testimony. Thus, it is the common practice to permit the witness to state, where he has had any means of observation, his judgment as to time, distance, length, &c. This is where the witness has had an opportunity to form an estimate more or less accurate and reliable'of the time, &c., which is a subject of inquiry.
But if he should state that he knew nothing about the subject of inquiry, and should show that he was not in a situation to form any judgment, he should not be permitted to express any. Such estimate would not aid the jury, who, in such a case, would he as competent as the witness, to form a judgment. In order to be permitted to say something concerning the matter, the witness should know something. But the witness here did not assume to know. He said he could guess, or could give an opinion without guessing. His guesses are nothing, — mere random shots. His opinion is worthless, for it does not appear that he examined the hay sufficiently to form an opinion. If it had appeared that, although he neither weighed it nor measured it, he had examined it enough to form some judgment concerning it, the case might be different. . But as it does not so appear, we think the evidence was properly rejected.

Judgment on the verdict.